Citation Nr: 1026805	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-06 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a psychiatric disorder, 
to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his wife, and a psychologist




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to 
August 1971.  

These matters come before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision issued by a special expedited 
processing unit ("Tiger Team") at the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claims 
are presently under the jurisdiction of the RO in Pittsburgh, 
Pennsylvania.  

The appellant provided testimony at a hearing conducted by a 
local RO hearing officer in June 2007, and at a hearing conducted 
by the undersigned Veterans Law Judge at the RO in August 2008.  
Transcripts of these hearings are of record.

The issue of entitlement to service connection for a psychiatric 
disability, to include PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A back disorder, to include arthritis of the lumbar spine, is not 
shown to have been incurred in service, and arthritis of the 
lumbar spine was not manifested to a compensable disabling degree 
within one year of the Veteran's discharge from active service.


CONCLUSION OF LAW

A back disorder was not incurred in active service, and it may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  With regard to a claim for service connection, the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

In this case, the RO provided the appellant with notice of the 
information or evidence needed to substantiate his claim, 
including that which he was to provide and that which VA would 
provide, in a July 2006 letter sent to the appellant before the 
March 2007 rating decision.  Therefore, the timing requirement of 
the notice as set forth in Pelegrini has been met in this case.

Concerning the content of the notice, the appellant has not 
alleged that VA failed to notify him about the information and 
evidence that is necessary to substantiate a claim for service 
connection for a disability.  The first notice requirement was 
met by VA in the July 2006 notice letter in which the RO informed 
the appellant that, to establish service connection for a 
disability, the evidence must show three things:  (1) an injury 
in military service or a disease that began in or was made worse 
during military service or an event in service causing injury or 
disease; (2) a current physical or mental disability; and (3) a 
relationship between the current disability and an injury, 
disease, or event in service.

The second notice requirement, concerning the information or 
evidence that the appellant was to provide, has also been met.  
Pertaining to the claim for service connection for a back 
disorder, this notice was essentially met in the July 2006 letter 
which informed the Veteran that he should submit any military 
records that he had in his possession, and that he could also 
submit other documents that relate to his disability in service 
such as statements from military medical personnel, statements 
from persons who knew the Veteran while he was in the military, 
and employment physical examination reports or other medical 
evidence.

The third notice requirement, the information and evidence that 
VA would provide, also has been met in this case because the RO 
informed the appellant in July 2006 that VA would obtain his 
service treatment records and other military records if needed; 
that VA would assist him in getting any records, including 
medical records, employment records, or records from other 
Federal agencies, which the appellant told VA about; and that it 
would provide him with a medical examination or get a medical 
opinion if VA decided that it was necessary to make a decision on 
his claim.  The RO also, in July 2006, informed the appellant 
that it would help him obtain private treatment records if he 
filled out the attached VA Form 21-4142 (Authorization and 
Consent to Release Information) form that would authorize the RO 
to assist him in this regard.

Finally, in the July 2006 letter, the Veteran was provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date should service connection be 
granted for the disabilities on appeal.  Accordingly, the Board 
concludes that all notice requirements were met in this case.  

The duty to assist the appellant also has been satisfied in this 
case.  Service treatment records and available post-service VA 
and private medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
appellant's claim.  Medical, and other records, have also been 
associated with the record, obtained from the Social Security 
Administration (SSA).  The appellant has not informed VA of any 
existing, and available, VA medical records which may be helpful 
in the adjudication of his claim.  VA is not on notice of any 
evidence needed to decide the claim which has not been obtained.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his claim for service connection for 
a back disorder.  The case of McLendon v. Nicholson, 20 Vet. App. 
79 (2006), held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.  
The Board concludes an examination is not needed in this case 
because the Veteran's service treatment records show no 
complaints or findings related to his back and his post-service 
medical records are absent for evidence of a back disorder for 
more than 30 years after his separation from service and are 
absent for evidence of back complaints or symptoms for more than 
a decade after service.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion was 
not warranted where there was no reasonable possibility that such 
an opinion could substantiate the Veteran's claim because there 
was no evidence, other than his own lay assertion, that 
"'reflect[ed] that he suffered an event, injury[,] or disease in 
service' that may be associated with [his] symptoms").  In 
addition, there is no indication of a causal connection between 
his post-service diagnoses pertaining to his back and an injury, 
disease, or event, if any, in service.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no 
obligation to obtain a medical opinion when there is no competent 
evidence that the appellant's disability or symptoms are 
associated with his service).  

To this, as discussed in greater detail below, while the Veteran 
claims to have injured his back in a helicopter crash the 
preponderance of the evidence of record fails to support such a 
finding.  Moreover, the Veteran has sometimes reported to 
examiners, as indicated on their medical reports, that the 
helicopter was "shot down" in Vietnam; however, the 
preponderance of the evidence is against this having occurred.  
Rather, the more persuasive evidence shows that the helicopter 
crash was an accident caused by a sudden down draft and does not 
reflect any complaints or findings at that time relevant to a 
back disorder.  Thus, the evidence of record fails to support a 
finding that the helicopter crash occurred while the Veteran was 
engaged in combat with the enemy, and therefore, the provisions 
of 38 U.S.C.A. § 1154(b) are inapplicable here.  Because the more 
persuasive and credible evidence in this case does not reflect 
that the Veteran suffered an injury to, or disease of, the back 
in service, or for many years thereafter, which may be associated 
with his current back symptoms or diagnoses, it is not necessary 
to obtain a medical examination or medical opinion in order to 
decide the claim in this case.  38 C.F.R. § 3.159(c)(4)(i), 
Duenas, 18 Vet. App. at 519.

For these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case. 

Laws and Regulations/Factual Background/Analysis

The Veteran claims that he has a back disorder as a result of an 
injury to the back suffered during active military service.  
Specifically, he contends that he injured his back in a 
helicopter crash in service and has since suffered from back 
problems.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  

If arthritis becomes manifest to a degree of 10 percent within 
one year of separation from active service, then this disability 
is presumed to have been incurred during active service, even 
though there is no evidence of it during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the later is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify."). 

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such evidence may be rebutted 
only by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection but ease the combat veteran's 
burden of demonstrating the occurrence of some inservice incident 
to which the current disability may be connected.  Clyburn v. 
West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 
498, 507 (1995).  "Section 1154(b) provides a factual basis upon 
which a determination can be made that a particular . . . injury 
was incurred . . . in service but not a basis to link 
etiologically the [injury] in service to the current condition."  
Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); Caluza).  Thus, the 
provisions of section 1154(b) apply only to the second material 
issue involved in establishing direct service connection, i.e., 
evidence of the incurrence of a disease or injury in service.
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In this case, for the reasons noted below, the Board concludes 
that the preponderance of the evidence is against the claim for 
service connection for a current back disability.

First, the Board notes that the presumptive provisions of 
38 C.F.R. §§ 3.307 and 3.309 are not met as arthritis of the 
Veteran's back, i.e., degenerative changes of the spine, is not 
shown by competent medical evidence within one year of the 
Veteran's 1971 separation from active duty.  In fact, it was 
first shown in 2006.  Although the Veteran contends that he has 
experienced back problems or back symptoms since service, he is 
not competent as a layperson to render a diagnosis of arthritis.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding 
that matters involving special experience or special knowledge 
require the opinions of witnesses skilled in that particular 
science, art, or trade).  Arthritis is a specific medical 
diagnosis that must be shown by medical evidence.  38 C.F.R. 
§ 3.159(a)(1).  Accordingly, as there is no medical evidence 
showing that arthritis of the back or spine had become manifest 
to a degree of 10 percent within one year of separation from 
active service, service connection may not be granted on based on 
the presumption of service connection afforded under sections 
3.307 and 3.309.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307, 
3.309.

Second, with regard to service connection on a direct basis, the 
Veteran alleges that a current back disorder is a result of an 
injury to the back sustained in a helicopter crash in service.  
Some medical reports show that the Veteran has sometimes reported 
to examiners, or examiners sometimes inferred, that the 
helicopter was shot down during combat.  However, personnel 
records on file clearly indicate that the cause of the accident 
was a sudden down draft.  

Specifically in this regard, the Report of Investigation of the 
Department of the Army, Section I, Findings, shows that the 
"Established Cause Factor" was "Sudden down draft while 
aircraft was on short final to L[anding] Z[one]."  Z.P., a 
fellow soldier of the Veteran, who claimed to be an eyewitness to 
the helicopter crash, also indicated in a May 2006 statement that 
the accident was caused by a "down draft."  Thus, even though 
service personnel records verify that the Veteran served as a 
door gunner in Vietnam and was serving as a door gunner on the 
day of the helicopter crash in January 1970, the crash itself did 
not occur as the result of combat.  Therefore, based on these 
facts, the Board finds that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply in this case because this is not a case 
where there is no official record of the incident but rather the 
Army's official record of the accident is in the claims file and 
clearly shows that the crash was an accident due to a sudden down 
draft.

Nevertheless, even though the helicopter crash was not the result 
of combat action but was the result of an accident the Veteran is 
competent to state that he hurt his back in service during the 
helicopter accident.  However, for the reasons discussed in 
detail below, the Board does not find the Veteran's assertions in 
this regard to be credible.  Concerning this, the Board notes 
that "definitions of credibility do not necessarily confine that 
concept to the narrow peg of truthfulness.  It has been termed as 
'the quality or power of inspiring belief. . . .'  
Credibility . . . apprehends the over-all evaluation of testimony 
in the light of its rationality or internal consistency and the 
manner in which it hangs together with other evidence."  Indiana 
Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) 
(citations omitted).  In this case, the Veteran's contention that 
he injured his back in service does not "hang together" in a 
consistent manner with the other evidence of record and renders 
it less believable and convincing than that other evidence.

First, there is no evidence in the official military records that 
the Veteran sustained a back injury in the helicopter accident in 
service.  The Report of Investigation of the accident shows only 
that the Veteran sustained lacerations on his face as a result of 
the accident.  There is no mention of a back injury or back 
complaints.  In this regard, DA Form 2387-8, Technical Report of 
U.S. Army Aircraft Accident, Section C-Flight Surgeon's Analysis 
and recommendations reflects that "[t]he doorgunner scraped his 
face on the ammo box and ammunition, and sustained 2 superficial, 
small lacerations on his face; these lacerations did not require 
suturing."  Similarly, in the crew chief's witness statement for 
the report, he stated, "The only people hurt were myself, with a 
sprained ankle, [the Veteran], with minor cuts on the face, and 
the Korean observer who got a broken arm."  On the Veteran's own 
witness statement, it was noted, "The crew chief and gunner 
received minor injuries."

Second, the Veteran's service treatment records, including one 
dated on the same day as the helicopter accident, reflect no 
complaints of, or treatment for, a back injury or a back 
disorder.  The service treatment note dated in January 1970 is 
consistent with the Report of Investigation regarding the 
injuries the Veteran sustained in the helicopter accident.  That 
note provides, "In air craft accident today [and] when ship 
rolled over he received small scratches on chin [and] nose."  
Two months later, the Veteran complained that he injured both 
knees but there was no mention of a back injury and no back 
complaints at that time.  The Veteran was seen several times 
thereafter with complaints of knee pain which he attributed to 
his legs having been "pinned down" in the accident, and he 
received orthopedic consults, was evaluated in a hospital, and 
was put on temporary profile with regard to his complaints of 
knee pain, but none of these reports show complaints regarding 
his back.  Service treatment records also show that the Veteran 
complained of headaches and nightmares which he attributed to the 
helicopter accident.  On the May 1971 separation examination, the 
Report of Medical History shows that the Veteran checked "yes" 
with regard to many items under "have you ever had or have you 
now . . . .", including head injury, cramps in legs, "trick" 
or locked knee, frequent trouble sleeping, frequent or terrifying 
nightmares, depression, and nervous trouble, but he checked 
"no" with regard to having or having ever had "back trouble of 
any kind".  Thus, at the time of his separation from service, he 
denied having or having ever had back trouble.  This statement is 
consistent with the absence of any complaints or findings related 
to the back in all of the service treatment and personnel 
records.  The Board assigns it much probative value because it is 
consistent with the other evidence pertaining to service and 
because it is more contemporaneous with the period of active 
service than with other, later evidence dated decades after 
service.

Third, when the Veteran filed his original claim for VA 
compensation benefits in October 1972, a little over a year 
following his discharge from service in August 1971, he claimed 
service connection for a right knee injury and four other 
disorders but not for a back condition.  He was afforded a VA 
examination in February 1973 in connection with these claims, and 
the report of that examination shows no complaints at that time 
regarding his back.  Rather, he reported to the examiner that he 
had sustained cuts to his face and his legs in the accident in 
service, and the report of cuts to his face was consistent with 
the service personnel and treatment records.  As was the case 
with the May 1971 separation examination report, this evidence is 
persuasive because it is consistent with the evidence in service 
regarding the injuries the Veteran sustained in the crash and it 
is closer in time to service than other evidence dated in the 
last decade. 

Fourth, many VA and private medical reports, dating from 1985 to 
the present, do not support the Veteran's contention that he 
injured his back in service and that he has had back pain ever 
since that time.  These medical reports include a private medical 
report, dated in May 1985, from C.L.A., M.D., in which the 
Veteran provided a history of having sustained "lacerations of 
the face during a helicopter crash during his military career."  
Dr. A. also recorded the Veteran's history of having suffered a 
low back strain, but unfortunately the date of that injury was 
not shown in the report.  No back complaints were noted 
contemporaneous with this 1985 report.  In a July 1998 private 
medical report of Dr. A.P., the Veteran was complaining of pain 
in his left ribs after falling against an iron railing.  In 
examining the Veteran, Dr. P. noted that the Veteran had no back 
or spine tenderness.  In a September 2003 private medical report 
from R.F.K., M.D., pertaining primarily to complaints not 
relevant to the back, Dr. K. noted under "PMH" (past medical 
history) that the Veteran stated "that once in Vietnam, he was 
shot down and had some lacerations about his face.  He was 
hospitalized in Vietnam for that.  Otherwise, he has done well."  

In another private medical report, a December 2005 Psychological 
Evaluation, the examiner noted under "Relevant Social History" 
that the Veteran reported that he was "injured in a helicopter 
crash in February of 1970 that occurred during combat.  At the 
time of his accident, he injured his legs and back, and began to 
experience temporary periods of paralysis."  The psychologist 
noted that the results of psychological testing showed "that 
this client exaggerated his symptoms and problems."  Under 
"Diagnosis", the psychologist noted, "Chronic Pain in back and 
legs- by claimant's report."  In an April 2006 report from the 
Pennsylvania Bureau of Disability Determination, the examiner 
noted, "He specified that he has problems with pain in his back, 
shoulders and legs.  He could not identify specifically how long 
he had these problems or why he had these problems."  In 
recording the Veteran's military history, the examiner noted, 
"He was in the [A]rmy as a door gunner on a helicopter.  He was 
in the Army for three years and served in Vietnam and stateside. 
. . .  He was in a helicopter crash in enemy territory but could 
not recall too many details because of his injuries and because, 
'It happened so fast.'"  In a May 2006 VA PTSD examination 
report, the Veteran reported the history of the helicopter crash 
in service and stated that "he was hit by one of the machine 
guns in the helicopter during the crash, and sustained cuts to 
his forehead, nose, and upper lip."  There was no mention in 
this report of his having sustained a back injury.

Given the absence of any evidence in the service treatment 
records of a back disorder, including one sustained in the 
helicopter crash in service, and given the Veteran's not having 
reported any back symptoms or complaints either in service or on 
numerous occasions to examiners while seeking treatment for other 
symptoms and disorders and his often not having reported a back 
injury when reporting past medical history to examiners over the 
years, the Board finds the Veteran's contentions that he injured 
his back in service not credible or persuasive evidence.  The 
statements which he has made in conjunction with his claim for VA 
compensation benefits that he injured his back in the helicopter 
crash during service are not consistent with the documentary 
evidence contemporaneous with the crash or with other 
contemporaneous service treatment records.  Accordingly, the 
Board assigns more probative value in this case to the service 
personnel and service treatment records and to the post-service 
medical records than it does to the Veteran's own lay testimony 
and the lay statement submitted by Z.P.

Similarly, the Board finds that the Veteran's contention that he 
has experienced back pain and back symptoms since service not to 
be credible for the same reason that it found his contention that 
he injured his back in service to be not credible; that is, his 
contention does not hang together in a consistent manner with 
documentary evidence over the years which does not show any 
complaints or findings relevant to back symptoms.  In this 
regard, the Board notes that a private X-ray report pertaining to 
the lumbar spine, dated in April 1997, showed findings of 
scoliotic convex to the left; L4-5 disc space narrowing; and a 
limbus vertebrae defect involving L5.  This is the earliest 
medical evidence of any medical findings pertaining to the back 
and no diagnosis or impression regarding the lumbar spine was 
made on this report.  In addition, it is dated 26 years after the 
Veteran was discharged from service.

More recent evidence includes a December 2005 private 
psychological evaluation which shows that the Veteran reported 
injuring his legs and back in the helicopter crash in service.  
This history provided by the Veteran is inconsistent with 
previous reports of history he made to examiners over the years 
and is inconsistent with the more contemporaneous service and VA 
records discussed above.  See State v. Asbury, 415 S.E.2d 891, 
895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. 
Cir. 1993) (testimony was impeached by witness' "inconsistent 
affidavits" and "expressed recognition of the difficulties of 
remembering specific dates of events that happened . . . long 
ago"); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed. 
Cir. 1987) (impeachment by testimony which was inconsistent with 
prior written statements).  

A February 2006 letter from a private physician shows that the 
Veteran gave a history of falling from a tree stand eight years 
earlier.  The Veteran was also noted to have ceased working at a 
mill due to continuing problems with his shoulder.  No diagnosis 
was made regarding the back.  A March 2006 private X-ray report 
includes findings associated with lumbar spine degenerative 
changes.  The Veteran complained of low back pain radiating into 
his legs.  An April 2006 SSA Mental Residual Functional Capacity 
Assessment report shows that the Veteran complained of disability 
due to, in pertinent part, low back pain.  A private MRI 
(magnetic resonance imaging) report, dated in May 2006, shows 
lumbar spine disorders, to include disc bulge, disc protrusion, 
and degenerative changes.  A May 2008 VA primary care note shows 
that the Veteran complained of chronic back pain.  He asserted 
that his symptoms started after the helicopter crash in service.  
A back disorder was not diagnosed.  At his August 2008 Board 
hearing, the Veteran testified that he had undergone ongoing 
treatment for his claimed back problems since his service 
separation.  See page 39 of hearing transcript (transcript).  He 
claimed his symptoms had essentially remained the same.  Id.  

Credible testimony is that which is plausible or capable of being 
believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th 
Cir. 1971) (citing Lester v. State, 370 S.W.2d 405, 408 (1963)); 
see also Weliska's Case, 131 A. 860, 862 (Me. 1926); Erdmann v. 
Erdmann, 261 P.2d 367, 369 (Mont. 1953) ("A credible witness is 
one whose statements are within reason and believable . . . .").  
The recent evidence of record shows that the Veteran does have a 
back disability today; however, his reports of history to 
examiners and testimony that he injured his back in service and 
has had back problems ever since do not constitute credible and 
persuasive evidence because they are inconsistent with previous 
statements he has made over the years and with documentary 
evidence contemporaneous with his service and the years shortly 
thereafter.  Therefore, the Board finds the documentary evidence 
in this case of more probative weight and more persuasive and 
convincing than it does the lay evidence.

In this regard, the Board notes that the only evidence of record 
relating a current back disability to active service are the lay 
statements of the Veteran and Z.P.  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  With 
respect to the Veteran's statements that he suffered a back 
injury in service and had subsequent back problems, the Board 
notes that the Veteran is competent to give evidence about what 
he experienced.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding Veteran competent to testify to symptomatology 
capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (noting competent lay evidence requires facts perceived 
through the use of the five senses).  However, the Veteran, as a 
lay person, is not competent to testify that his current back 
disorder was caused by active service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, the Veteran's 
statements regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

Moreover, for the reasons noted above, the Board finds the 
Veteran's statements as to the symptoms he experienced in service 
and over the years not credible and has assigned more probative 
weight to evidence more contemporaneous with his active service 
and the years closer in time to his service.  The Board has also 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the Veteran's claim for 
service connection for a back disorder, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a back disorder is denied.  




REMAND

The Veteran submitted his claim for service connection for PTSD 
in January 2006.  See VA Form 21-526.  His service treatment 
records show that he was seen for complaints of nightmares and 
trouble with his nerves in June 1971.  Medication was prescribed 
at that time, and therapy was established.  Another record, 
possibly dated in February 1971 (the date is illegible), shows 
that the Veteran complained of anxiety since returning from 
Vietnam where he served as a door gunner.  He added that many of 
his friends had been killed.  He informed the examiner that while 
in Vietnam his helicopter had been shot down.  A provisional 
diagnosis of anxiety reaction was rendered.  He also complained 
of depression and nervous trouble at his May 1971 separation 
examination but a psychiatric disorder was not diagnosed.  

Personnel records include an accident summary showing that the 
Veteran was aboard a helicopter, stationed in Nha Trang, South 
Vietnam, when it crashed in January 1970.  The report of a 
February 1973 VA psychiatric and neurology examination shows that 
the Veteran reported his involvement in a helicopter crash in 
January 1970 at which time he received cuts to his face and legs.  
He complained of trouble with his nerves since that incident.  
Mixed type neurosis was diagnosed.  

The report of a December 2005 private psychological evaluation 
shows that the Veteran reported a long term history of 
depression.  Several tests were administered.  The examining 
psychologist diagnosed major depressive disorder and PTSD.  An 
April 2006 Pennsylvania Bureau of Disability Determination 
examination report also includes diagnoses of major depressive 
disorder and PTSD.

The Veteran was afforded a VA PTSD examination in May 2006.  The 
examiner reviewed the Veteran's claims folder, to include 
information pertaining to the January 1970 helicopter crash.  The 
examiner also discussed previous medical evidence on file.  The 
Veteran described as his claimed stressor his involvement in a 
January 1970 helicopter crash, where he sustained cuts on his 
forehead, nose, and upper lip.  He added that he was on several 
occasions in buildings proximate to rocket attacks.  He further 
stated that while in Long Binh he was in a building next to a 
empty bus that was hit by a rocket.  The Veteran also reported 
transporting injured soldiers in helicopters.  Following 
examination of the Veteran the examiner rendered diagnoses of 
dysthymic disorder, unrelated to military service and personality 
disorder "NOS" (not otherwise specified).  The examiner added 
that, while the Veteran reported some isolated symptoms of PTSD, 
he did not report the full spectrum necessary for a diagnosis of 
PTSD.  

A statement received in May 2006 shows that a fellow soldier of 
the Veteran's recounted witnessing the Veteran's helicopter 
crash.  He added that on occasion dead bodies were stacked four 
to five high aboard the helicopters.  A May 2006 SSA Disability 
determination and Transmittal form includes a primary diagnosis 
of major depressive disorder and a secondary diagnosis of PTSD.  
The Veteran was found to be disabled since September 2003.  

An undated private medical record, received in October 2006, 
includes a diagnosis of severe PTSD.  A May 2007 private 
psychiatric report addendum shows that the Veteran had been 
previously evaluated in December 2005.  The report encompassed a 
full symptom assessment of the Veteran's PTSD.  An April 2007 VA 
prevention note shows that PTSD screening was positive.  A May 
2008 social work note includes diagnoses of depressive disorder 
NOS and PTSD.  A May 2008 private psychological evaluation 
addendum again supplied a full symptom assessment of the 
Veteran's diagnosed PTSD.  

At his hearing held in August 2008, and conducted by the 
undersigned, the Veteran testified that, in addition to the 
events surrounding his in-service helicopter crash, he 
transported dead and injured solders.  See page 17 of transcript.  
He also alleged that he cared for a soldier who shot himself, and 
later died.  See page 22 of transcript.  

As to the PTSD aspect of this claim, in addition to the 
conflicting diagnoses in this case, the Board notes that the 
examination reports are unclear regarding the nexus between PTSD, 
if any, and the stressors claimed.  Although diagnoses of PTSD 
may have been given in this case, the requirements under the law 
to establish service connection for PTSD also include development 
of evidence to support that the stressful events the Veteran 
claims to have experienced in service actually occurred.  Here, 
the Board is of the opinion that the Veteran's involvement in the 
January 1970 helicopter crash constitutes a confirmed stressor.

In February 2009, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), that has a direct bearing on this case.  In 
Clemons, a claim for service connection for PTSD was adjudicated 
by VA.  However, the record contained diagnoses of other 
psychiatric disorders to include anxiety disorder, NOS and 
schizoid disorder.  VA denied the claim because the Veteran did 
not have a diagnosis of PTSD.

The Court held that, although the Veteran identified PTSD as his 
claim, the claim could not be limited only to that diagnosis.  
The Veteran's claim must be considered a claim for any mental 
disability that may reasonably be encompassed by factors such as 
the Veteran's description of the claim, the symptoms described, 
and the information submitted or developed in support of the 
claim.  Id. at 5.

The medical evidence shows in this case that the Veteran has been 
variously diagnosed with mixed type neurosis, depression, and 
PTSD.  In light of the Court's holding in Clemons, the case must 
be remanded for further development.

As in Clemons, these other diagnoses should be considered as part 
of the underlying claim in this case.  To date, however, the RO 
has not adjudicated this claim so broadly as to incorporate 
psychiatric diagnoses other than PTSD.  The RO has also not 
provided adequate notification addressing what is needed for a 
claim incorporating such diagnoses.  This is significant because 
the statutory and regulatory provisions addressing PTSD claims, 
as contained in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), 
are different from the provisions addressing other service 
connection claims.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  While 
the statement of the case (SOC) informed the Veteran of 38 C.F.R. 
§§ 3.303 and 3.304(f), the Board notes that service incurrence of 
certain chronic diseases, including psychoses, will be presumed 
if manifest to a degree of 10 percent or more within one year of 
separation from active service.

In addition, the VA regulation governing claims for service 
connection for PTSD has recently been amended.  Effective July 
13, 2010, VA has amended its adjudication regulations governing 
service connection for posttraumatic stress disorder (PTSD) by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3)  If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD, like the one in this case, that were 
appealed to the Board before July 13, 2010, but have not been 
decided by the Board as of July 13, 2010.  Thus, on remand the RO 
should consider the claim under the amended version of the 
regulation.

In addition, under the circumstances presented in this case, the 
Board finds that another VA medical examination and opinion is 
required.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(holding that VA must obtain a nexus opinion when there is 
competent evidence of a current disability, evidence establishing 
that an injury occurred in service; and an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with service or a service-connected 
disability); see also McLendon; 38 C.F.R. §3.159(c)(4).  In light 
of the evidence of record, a medical examination is necessary to 
determine whether the Veteran's currently claimed psychiatric 
disorder is related to an in-service cause.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a letter 
explaining, pursuant to 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the claim on appeal, now 
characterized as service connection for a 
psychiatric disorder, to include PTSD.  
This letter must inform the Veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
including notice pertaining to psychiatric 
disorders under 38 C.F.R. §§ 3.307 and 
3.309, and provide notification of both the 
type of evidence that VA will seek to 
obtain and the type of evidence that is 
expected to be furnished by the Veteran.  
The RO should also notify him of the 
amended version of section 38 C.F.R. 
§ 3.304(f) pertaining to PTSD claims.

2.  Thereafter, the RO should arrange for 
the Veteran to be scheduled for a VA 
examination in connection with his claim.  
If a psychiatrist is not available to 
conduct the examination, an examination by 
a mental health professional qualified to 
conduct such an examination should be 
arranged.  The claims folder and a copy of 
this REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

a.  Based on a review of the claims folder 
(to include the VA and private medical 
evidence of record) and the examination 
findings, provide a diagnosis of any 
psychiatric disorder(s) that are present, 
including PTSD.  

b.  If a psychiatric disorder is found, 
state a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that it is etiologically 
related to or began during the Veteran's 
active military service (August 1968 to 
August 1971), as opposed to its being due 
to some other factor or factors.

c.  If PTSD is found, state a medical 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that 
the Veteran's PTSD is the result of a 
verified stressful event - here, the 
Veteran's involvement in a January 1970 
helicopter crash, as opposed to its being 
due to some other factor or factors.

Since it is important "that each disability 
be viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file must be made available to the examiner 
for review.

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of a 
certain conclusion as it is to find against 
it.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

3.  The Veteran is hereby notified that it 
is his responsibility to report for a VA 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO must review the claims folder 
and ensure that the foregoing development 
actions, as well as any other indicated 
development, have been conducted and 
completed in full.  If the response is 
deficient in any manner, the RO must 
implement corrective procedures.

5.  Following any other indicated 
development, the RO should readjudicate the 
appealed issue, now characterized as 
entitlement to service connection for a 
psychiatric disorder, to include PTSD, in 
light of all the evidence of record.  The 
RO should review the claim for service 
connection for PTSD under the amended 
version of 38 C.F.R. § 3.304(f).  

If the benefit sought on appeal remains 
denied, the Veteran and his accredited 
representative should be provided a 
supplemental SOC (SSOC) that includes a 
summary of any additional evidence 
submitted, applicable laws and regulations, 
and the reasons for the decision.  They 
should then be afforded an applicable time 
to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The purpose of 
this REMAND is to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is required on 
the Veteran's part until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


